DETAILED ACTION
	This office action is in response to applicant’s remarks filed on December 2, 2022 in application 16/893,351.  
	Claims 1-20 are presented for examination.   Claims 1 and 19-20 are amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2021/0160162) in further view of Purushothaman et al. (US 2021/0208950) in further view of Dabell et al. (US 2018/0359312) in further view of Bala et al. (US 2014/0146055). 

In regard to claim 1, Abbas et al. teach a method, comprising:
receiving cloud computing utilization measurements associated with a cloud computing instance (score that rates each application from poor utilization to over utilization, pg. 35);
calculating metrics based on the cloud computing utilization measurements (machine learning model or other equivalent predictive engine that recommend an instance type available in a cloud provider portfolio given system metric requirements, pg. 36);
evaluating based on the user configurable resource evaluation criteria whether a different cloud computing resource unit among eligible cloud computing resource unit options is a better match than a current cloud computing resource unit handling the cloud computing instance (calculate upper and lower usage bounds between which the instance to operate based on average and maximum usage values, fig. 3, 305, 307); and
indicating a selected one of the eligible cloud computing resource unit options as the better match than the current cloud computing resource unit handling the cloud computing instance (provide the recommended instance type as an output, fig. 3, 309). 
Abbas does not explicitly teach but Purushothaman et al. teach receiving a user configurable resource evaluation criteria (user-defined performance metrics, para. 19), wherein the user configurable resource evaluation criteria includes a user provided specification associated with a software performance parameter including a response time of a software (software operating characteristics, para. 18) in response to a request (performance metrics include, but are not limited to, processing times, response times, etc., where determine a performance metric based on information provided in the cluster request, para. 19). 
It would have been obvious to modify the method of Abbas et al. by adding Purushothaman et al. dynamic resource clustering architecture.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in being able to discover new combination of software resources that may satisfy the set of requirements (para. 20).
Abbas and Purushothaman et al. does not explicitly teach but Dabell et al. teach evaluating wherein the eligible cloud computing resource unit options are dynamically determined to meet a minimum cost saving threshold among available options obtained based on queries to a plurality of different cloud providers (load balancer is configured to monitor an API for various Cloud providers to obtain dynamic web pricing for Cloud resources … the load balancer is configured to use dynamic cloud pricing data which provides quantifiable cost savings to web-service providers, para. 32-38). 
It would have been obvious to modify the method of Abbas et al. and Purushothaman et al. by adding Dabell et al. dynamic cloud pricing.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide dynamic cloud pricing for cost savings (para. 32). 
Abbas, Purushothaman et al. and Dabell et al. does not explicitly teach but Bala et al. teach determining that the cloud computing utilization measurements cover at least a user configurable lookback duration. 
Bala et al. teach of a rollback to a particular long term snapshot (fig. 25, pg. 339-340) and rollback to a previous configuration (fig. 27, 346). 
It would have been obvious to modify the Abbas, Purushothaman et al. and Dabell et al. by adding Bala et al. reduce risk in migration.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide software as a service (SaaS) service models (para. 64).

In regard to claim 3, Abbas et al. teach the method of claim 1, wherein the user configurable resource evaluation criteria includes one or more utilization metrics of the cloud computing instance (resource management platform collects two utilization measurement metrics per each resource for an application of the customer of the cloud service, pg. 45).

In regard to claim 4, Abbas et al. teach the method of claim 3, wherein a utilization metric of the one or more utilization metrics of the cloud computing instance specifies a peak, average, or idle metric (utilization measurement metrics per each resource for the application, the resource management platform generates a statistical distribution that provides upper and lower usage bounds, pg. 57, 33).

In regard to claim 5, Abbas et al. teach the method of claim 3, wherein a utilization metric of the one or more utilization metrics of the cloud computing instance specifies a threshold range (calculate an upper usage bound and a lower usage bound between which the instance is estimated to operate based on the average usage value and the maximum usage value of the one or more resources, pg. 4).

In regard to claim 6, Abbas et al. teach the method of claim 5, wherein the threshold range is a CPU utilization range (common cloud resources include CPU, memory, network bandwidth, ect,… when the CPU utilization is below a certain percentage, pg. 32).

In regard to claim 7, Abbas et al. teach the method of claim 3, wherein the one or more utilization metrics of the cloud computing instance includes a CPU usage, a memory usage, a disk usage, or a network usage utilization metric (common cloud resources include CPU, memory, network bandwidth, ect, pg. 32).

In regard to claim 9, Abbas et al. teach the method of claim 1, wherein the user configurable resource evaluation criteria includes one or more hardware or software requirements (cloud compute service can be delivered according to various models including: Infrastructure as a service (IaaS), Storage as a service (STaas), Platform as a service (Paas) and Software as a service (Saas), pg. 50).

In regard to claim 10, Abbas, Purushothaman et al. and Dabell et al. does not explicitly teach the method of claim 9, wherein the one or more software requirements includes a software driver or operating system requirement.
Bala et al. teach of a Software as a Service (SaaS) is capable of providing the consumer the use of the provider’s applications running on a cloud infrastructures including network, servers, operating systems, storage and even individual application capabilities (pg. 63-64).   Infrastructure as a Service (IaaS) is capable of providing processing, storage, networks, and other fundamental computing resources which can include operating system and applications (pg. 66). 
Refer to claim 1 for motivational statement. 

In regard to claim 11, Abbas et al. teach the method of claim 1, further comprising retrieving information of the cloud computing instance and the current cloud computing resource unit handling the cloud computing instance from a configuration management database (CMDB) (resource management platform with resource management database, fig. 1, 103, 101, 119).

In regard to claim 12, Abbas, Purushothaman et al. and Dabell et al. does not explicitly teach the method of claim 1, further comprising scheduling a migration from the current cloud computing resource unit handling the cloud computing instance to the selected one of the eligible cloud computing resource unit options.
Bala et al. teach of an instance of an existing customer environment which desired to migrate (fig. 4, pg. 9-100, fig. 5, pg. 101-109). 
	Refer to claim 1 for motivational statement. 

In regard to claim 13, Abbas, Purushothaman et al. and Dabell et al. does not explicitly teach the method of claim 12, further comprising preparing a rollback option configured to utilize the current cloud computing resource unit handling the cloud computing instance.
Bala et al. teach of a rollback to a particular long term snapshot (fig. 25, pg. 339-340) and rollback to a previous configuration (fig. 27, 346). 
Refer to claim 1 for motivational statement.

In regard to claim 14, Abbas, Purushothaman et al. and Dabell et al. does not explicitly teach the method of claim 13, further comprising: migrating from the cloud computing instance to the different cloud computing instance; detecting a failure in the different cloud computing instance; and transitioning to the prepared rollback option from the failed different cloud computing instance.
Bala et al. teach of a first adjustment was made and determination whether the first adjustment was successful, if not, a selective snapshot and selective check-in are made in step 2708 and a rollback to the previous configuration is carried out in step 2710 in order to reduces risk in migration (fig. 27, pg. 346-347). 
Refer to claim 1 for motivational statement.
In regard to claim 15, Abbas et al. teach the method of claim 1, wherein calculating metrics based on the cloud computing utilization measurements includes normalizing CPU measurements (monotonic estimator can normalize the mode with a bias, pg. 69).

In regard to claim 16, Abbas et al. teach the method of claim 1, wherein one or more of the received cloud computing utilization measurements associated with the cloud computing instance are captured by an agent monitoring the cloud computing instance (resource management client, fig. 1, 113a-n, pg. 46).

In regard to claim 17, Abbas et al. teach the method of claim 1, further comprising calculating a monetary difference amount between utilizing the selected one of the eligible cloud computing resource unit options as compared to the current cloud computing resource unit handling the cloud computing instance (can query the list of available instance types for a cloud provider and associated data, this data can be used to train the machine learning model to predict a recommended instance type, pg. 36).

In regard to claim 18, Abbas et al. teach the method of claim 17, further comprising providing the calculated monetary difference amount to a cloud instance configuration service (can query the list of available instance types for a cloud provider and associated data, this data can be used to train the machine learning model to predict a recommended instance type, pg. 36).


In regard to claim 19, Abbas et al. teach a system, comprising:
one or more processors (processor, pg. 4) configured to:
receive cloud computing utilization measurements associated with a cloud computing instance (score that rates each application from poor utilization to over utilization, pg. 35);
calculate metrics based on the cloud computing utilization measurements (machine learning model or other equivalent predictive engine that recommend an instance type available in a cloud provider portfolio given system metric requirements, pg. 36);
evaluate based on the user configurable resource evaluation criteria whether a different cloud computing resource unit among eligible cloud computing resource unit options is a better match than a current cloud computing resource unit handling the cloud computing instance (calculate upper and lower usage bounds between which the instance to operate based on average and maximum usage values, fig. 3, 305, 307); and
indicate a selected one of the eligible cloud computing resource unit options as the better match than the current cloud computing resource unit handling the cloud computing instance (provide the recommended instance type as an output, fig. 3, 309); and
a memory coupled to at least one of the one or more processors and configured to provide the at least one of the one or more processors with instructions (at least one memory and the computer program code configured to cause the apparatus to receive resource usage data for an instance of an application, pg. 4).
Abbas does not explicitly teach but Purushothaman et al. teach receiving a user configurable resource evaluation criteria (user-defined performance metrics, para. 19), wherein the user configurable resource evaluation criteria includes a user provided specification associated with a software performance parameter including a response time of a software in response to a request (software operating characteristics, para. 18, performance metrics include, but are not limited to, processing times, response times, etc., where determine a performance metric based on information provided in the cluster request, para. 19).
Refer to claim 1 for motivational statement. 
Abbas and Purushothaman et al. does not explicitly teach but Dabell et al. teach evaluating wherein the eligible cloud computing resource unit options are dynamically determined to meet a minimum cost saving threshold among available options obtained based on queries to a plurality of different cloud providers (load balancer is configured to monitor an API for various Cloud providers to obtain dynamic web pricing for Cloud resources … the load balancer is configured to use dynamic cloud pricing data which provides quantifiable cost savings to web-service providers, para. 32-38). 
Refer to claim 1 for motivational statement. 
Abbas, Purushothaman et al. and Dabell et al. does not explicitly teach but Bala et al. teach determining that the cloud computing utilization measurements cover at least a user configurable lookback duration (a rollback to a particular long term snapshot, fig. 25, pg. 339-340, and rollback to a previous configuration, fig. 27, 346). 
Refer to claim 1 for motivational statement. 



In regard to claim 20, Abbas et al. teach a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving cloud computing utilization measurements associated with a cloud computing instance (score that rates each application from poor utilization to over utilization, pg. 35);
calculating metrics based on the cloud computing utilization measurements (machine learning model or other equivalent predictive engine that recommend an instance type available in a cloud provider portfolio given system metric requirements, pg. 36);
evaluating based on the user configurable resource evaluation criteria whether a different cloud computing resource unit among eligible cloud computing resource unit options is a better match than a current cloud computing resource unit handling the cloud computing instance (calculate upper and lower usage bounds between which the instance to operate based on average and maximum usage values, fig. 3, 305, 307); and 
indicating a selected one of the eligible cloud computing resource unit options as the better match than the current cloud computing resource unit handling the cloud computing instance (provide the recommended instance type as an output, fig. 3, 309). 
Abbas does not explicitly teach but Purushothaman et al. teach receiving a user configurable resource evaluation criteria (user-defined performance metrics, para. 19), wherein the user configurable resource evaluation criteria includes a user provided specification associated with a software performance parameter including a response time of a software in response to a request (software operating characteristics, para. 18, performance metrics include, but are not limited to, processing times, response times, etc., where determine a performance metric based on information provided in the cluster request, para. 19).
Refer to claim 1 for motivational statement. 
Abbas and Purushothaman et al. does not explicitly teach but Dabell et al. teach evaluating wherein the eligible cloud computing resource unit options are dynamically determined to meet a minimum cost saving threshold among available options obtained based on queries to a plurality of different cloud providers (load balancer is configured to monitor an API for various Cloud providers to obtain dynamic web pricing for Cloud resources … the load balancer is configured to use dynamic cloud pricing data which provides quantifiable cost savings to web-service providers, para. 32-38). 
Refer to claim 1 for motivational statement. 
Abbas, Purushothaman et al. and Unnikrishnan et al. does not explicitly teach but Bala et al. teach determining that the cloud computing utilization measurements cover at least a user configurable lookback duration (a rollback to a particular long term snapshot, fig. 25, pg. 339-340, and rollback to a previous configuration, fig. 27, 346). 
Refer to claim 1 for motivational statement. 

***************************************




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2021/0160162) in further view of Purushothaman et al. (US 2021/0208950) in further view of Dabell et al. (US 2018/0359312) in further view of Bala et al. (US 2014/0146055) in further view of Allen (US 11,372,689). 

In regard to claim 2, Abbas et al., Purushothaman et al., Dabell et al. and Bala does not explicitly teach but Allen teaches the method of claim 1, wherein the request is one of the following: a web request, or a database query (cloud consumers or third party requesters can submit jobs directly to each respective cloud where a job can represent any job or workload that consumes resources such as a web server request, a weather analysis, an accounting task, database query, etc., col. 12 lines 20-57). 
It would have been obvious to modify the Abbas, Purushothaman et al., Dabell et al. and Bala et al. by adding Allen cloud bursting.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in workload and resource orchestration service (fig. 6B). 

***************************************
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2021/0160162) in further view of Purushothaman et al. (US 2021/0208950) in further view of Dabell et al. (US 2018/0359312) in further view of Bala et al. (US 2014/0146055) in further view of Gaurav et al. (US 2016/0021196). 

In regard to claim 8, Abbas, Purushothaman et al., Dabell et al. and Bala et al. does not explicitly teach the method of claim 7, wherein the network usage utilization metric includes an inbound metric and a separate outbound metric.
Gaurav et al. teach of a tenant behavior monitoring system with an inbound traffic monitor and an outbound traffic monitor (fig. 1, 126, 128). 
It would have been obvious to modify the Abbas, Purushothaman et al., Dabell et al. and Bala et al. by adding Gaurav et al. processing changes.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in considering the current traffic level or load on the processing system (pg. 21). 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Moorthi et al. (US 2012/0131591) dynamically monitoring executing task estimate movement cost
Norbeck, Jr. et al. (US 10,511,540) cost constraints across several cloud service
Maiya Belur et al. (US 10,447,536) cost-effective in hosting a particular component, managing cross cloud distributed applications
Steinder et al. (US 9,871,745) inter-cloud cost comparison
************
Desikachari et al. (US 2021/0096977) response time for software application
Wagmann et al. (US 2020/0092404) cloud computing and dynamically request for resources
Iyer et al. (US 2012/0297016) cross cloud management

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov